     Case 2:20-cv-01784-JAM-AC Document 11 Filed 09/13/21 Page 1 of 7


 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT

 9                       EASTERN DISTRICT OF CALIFORNIA

10

11   DIMITRIOS SIAFARIKAS, an                 No.    2:20-cv-01784-JAM-AC
     individual,
12
                     Plaintiff,
13                                            ORDER GRANTING DEFENDANT’S
           v.                                 MOTION FOR JUDGMENT ON THE
14                                            PLEADINGS
     MERCEDES-BENZ USA, LLC, a
15   Delaware Limited Liability
     Company.
16
                     Defendant.
17

18        On May 18, 2020, Dimitrios Siafarikas (“Plaintiff”) filed

19   this lawsuit against Mercedes-Benz USA, LLC (“Defendant”) in the

20   Sacramento County Superior Court.        See Not. of Removal ¶ 1, ECF

21   No. 1.     Defendant removed the case to federal court, invoking

22   this Court’s diversity jurisdiction.           Id. ¶ 7.   Alleging the 2017

23   Mercedes-Benz C300C he purchased in January 2020 had various

24   defects, Plaintiff brings three claims against Defendant:

25   (1) breach of implied warranty of merchantability under the Song-

26   Beverly Warranty Act; (2) breach of express warranty under the

27   Song-Beverly Warranty Act; and (3) fraudulent inducement –

28   concealment.     See generally Compl., Ex. B to Not. of Removal, ECF
                                          1
     Case 2:20-cv-01784-JAM-AC Document 11 Filed 09/13/21 Page 2 of 7


 1   No. 1-3.    The alleged defects include “air conditioning [with a]

 2   strong bad smell, strong fuel odor, acceleration issues, radio

 3   malfunction, inoperable window, and defective cargo net clip.”

 4   Id. ¶ 10.    For these defects, Plaintiff seeks monetary relief,

 5   including punitive damages.       Id. at 10.

 6         Before the Court is Defendant’s motion for judgment on the

 7   pleadings as to Plaintiff’s fraudulent concealment claim and his

 8   punitive damages claim.     See Mot. for J. on the Pleadings

 9   (“Mot.”), ECF No. 7.     Plaintiff filed an opposition.       See Opp’n,

10   ECF No. 9.    Defendant did not file a reply.      For the reasons set

11   forth below, the Court GRANTS Defendant’s motion.1

12

13                                I.    OPINION

14         A.    Request for Judicial Notice

15         Defendant requests the Court take judicial notice of an

16   order from the District Court for the Central District of

17   California.    See Def.’ RFJN, ECF No. 8.      A court may take

18   judicial notice of matters of court records in another case.

19   U.S. v. Howard, 381 F.3d 873, 876 n.1 (9th Cir. 2004).

20   Accordingly, Defendant’s request is granted.        However, the Court
21   takes judicial notice only of the existence of this document and

22   declines to take judicial notice of its substance, including any

23   disputed or irrelevant facts therein.        See Lee v. City of Los

24   Angeles, 250 F.3d 668, 690 (9th Cir. 2001).

25   ///

26
27   1 This motion was determined to be suitable for decision without
     oral argument. E.D. Cal. L.R. 230(g). The hearing was
28   scheduled for August 10, 2021.
                                      2
     Case 2:20-cv-01784-JAM-AC Document 11 Filed 09/13/21 Page 3 of 7


 1         B.    Legal Standard

 2         A party may move for judgment on the pleadings “[a]fter the

 3   pleadings are closed — but early enough not to delay trial.”

 4   Fed. R. Civ. P. 12(c).       “Rule 12(c) is ‘functionally identical’

 5   to Rule 12(b)(6) and . . . ‘the same standard of review’ applies

 6   to motions brought under either rule.”        Cafasso, U.S. ex rel. v.

 7   Gen. Dynamic C4 Sys., Inc., 637 F.3d 1047, 1054 n.4 (9th Cir.

 8   2011).     Thus, in deciding whether to dismiss a claim the court

 9   considers “whether the complaint’s factual allegations, together

10   with all reasonable inferences, state a plausible claim for

11   relief.”    Id. at 1054.

12         Additionally, the more stringent pleading requirements of

13   Federal Rule of Civil Procedure 9(b) apply to allegations of

14   fraud.     Fed. R. Civ. P. 9(b).    “In alleging fraud or mistake, a

15   party must state with particularity the circumstances

16   constituting fraud or mistake.       Malice, intent, knowledge, and

17   other conditions of a person's mind may be alleged generally.”

18   Id.

19         C.    Analysis

20         Defendant’s leading argument as to why Plaintiff’s
21   fraudulent concealment claim should be dismissed is that

22   Plaintiff did not plead his fraudulent concealment claim with the

23   requisite particularity under Rule 9(b).        Mot. at 5-9.       As

24   Defendant summarizes: “Plaintiff’s third cause of action consists

25   of nothing more than conclusory statements parroting the legal

26   elements of the claim, but not a single allegation is sufficient
27   to meet their burden to plead facts with particularity.”            Id. at

28   3.    Plaintiff counters first that the sufficiency of his
                                          3
     Case 2:20-cv-01784-JAM-AC Document 11 Filed 09/13/21 Page 4 of 7


 1   fraudulent concealment claim must be measured against the

 2   requirements of California law rather than Rule 9(b)’s pleading

 3   standard.    See Opp’n at 2-3, 5-7.      Specifically, Plaintiff

 4   contends that California law recognizes a distinction between

 5   fraudulent concealment claims and generic fraud claims, and less

 6   specificity in pleading is required for fraudulent concealment

 7   claims.     Opp’n at 2.   The Ninth Circuit, however, has clearly

 8   stated otherwise: “It is well-settled that the Federal Rules of

 9   Civil Procedure apply in federal court, irrespective of the

10   source of the subject matter jurisdiction, and irrespective of

11   whether the substantive law at issue is state or federal.               While

12   a federal court will examine state law to determine whether the

13   elements of fraud have been pled sufficiently to state a cause of

14   action, the Rule 9(b) requirement that the circumstances of the

15   fraud must be stated with particularity is a federally imposed

16   rule.”    Kearns v. Ford Motor Co., 567 F.3d 1120, 1125 (9th Cir.

17   2009) (internal citations and quotation marks omitted).            Under

18   Kearns, Rule 9(b) clearly applies to Plaintiff’s fraudulent

19   concealment claim.

20        “Rule 9(b) demands that the circumstances constituting the
21   alleged fraud ‘be specific enough to give defendants notice of

22   the particular misconduct ... so they can defend against the

23   charge and not just deny that they have done anything wrong.’”

24   Kearns, 567 F.3d at 1124 (internal citations omitted).             As

25   explained below, Plaintiff’s allegations in support of his

26   fraudulent concealment claim fall well short of what is required
27   under Rule 9(b).     See Compl. ¶¶ 4-6, 9-11, 36-38, 40-41; see also

28   Opp’n at 3-4 (referring the Court to these paragraphs).
                                          4
     Case 2:20-cv-01784-JAM-AC Document 11 Filed 09/13/21 Page 5 of 7


 1        The elements for a fraudulent concealment claim are: “(1)

 2   the defendant must have concealed or suppressed a material fact,

 3   (2) the defendant must have been under a duty to disclose the

 4   fact to the plaintiff; (3) the defendant must have intentionally

 5   concealed or suppressed the fact with the intent to defraud the

 6   plaintiff; (4) the plaintiff must have been unaware of the fact

 7   and would not have acted as he did if he had known of the

 8   concealed or suppressed fact; and (5) as a result of the

 9   concealment or suppression of the fact, the plaintiff must have

10   sustained damage.’” SCC Acquisitions, Inc. v. Cent. Pac. Bank,

11   207 Cal.App.4th 859, 864 (2012)(internal citations omitted).

12   Reviewing the complaint, the Court finds no facts supporting any

13   of these elements.    See generally Compl.      For example, Paragraph

14   36 states: “Prior to Plaintiff’s purchase of the Subject Vehicle,

15   Defendant was well-aware of the non-conformities and defects

16   related to the air conditioning system.        In particular, Defendant

17   had knowledge that the air conditioning system contained a defect

18   or defects which resulted in malodorous odors emanating from the

19   air conditioning system.     Despite this advance knowledge of which

20   only defendant could know, Defendant still introduced the subject
21   vehicle into the stream of commerce, which eventually led to

22   Plaintiff purchasing the vehicle. Plaintiff had no way of knowing

23   this information related to the air conditioning defect and

24   [Defendant] and its authorized retailers and distributors of

25   vehicles including the subject vehicle intentionally failed to

26   disclose this information to Plaintiff.”        This paragraph, which
27   exemplifies the rest of the complaint, is conclusory, unsupported

28   with facts, and plainly insufficient.       See Ashcroft v. Iqbal, 556
                                          5
     Case 2:20-cv-01784-JAM-AC Document 11 Filed 09/13/21 Page 6 of 7


 1   U.S. 662, 679 (2009).

 2        Because Plaintiff’s complaint contains nothing but bare

 3   legal conclusions unsupported with facts, Plaintiff fails to

 4   state a fraudulent concealment claim.       Accordingly, Plaintiff’s

 5   fraudulent concealment claim is dismissed.        Because the Court

 6   dismisses on these grounds, the Court need not reach Defendant’s

 7   additional argument that even if Plaintiff had met the heightened

 8   Rule 9(b) standard, his fraud claim is barred by the economic

 9   loss rule.   See Mot. at 9-11.

10        Lastly, Defendant contends that if the Court dismisses

11   Plaintiff’s fraudulent concealment claim, it must also dismiss

12   his punitive damages claim because the fraudulent concealment

13   claim is the only cause of action that can support a request for

14   punitive damages.    Mot. at 11.    That is, Plaintiff’s remaining

15   claims under the Song-Beverly Act do not permit recovery of

16   punitive damages.    Id. (citing to Troensegaard v. Silvercrest

17   Industries, Inc., 175 Cal.App.3d 218, 228 (1985)).         In

18   opposition, Plaintiff does not address this argument.           See Opp’n

19   at 13-14.    Significantly, at no point does he contend that his

20   Song-Beverly claims can support such a request.         Id.
21   Accordingly, because the fraudulent concealment claim has been

22   dismissed, Plaintiff’s punitive damages claim must also be

23   dismissed.

24        D.     Leave to Amend

25        Courts dismissing claims under Federal Rule of Civil

26   Procedure 12(b) have discretion to permit amendment, and there is
27   a strong presumption in favor of leave to amend.         Lopez v. Smith,

28   203 F.3d 1122, 1130 (9th Cir. 2000).       “A district court should
                                          6
     Case 2:20-cv-01784-JAM-AC Document 11 Filed 09/13/21 Page 7 of 7


 1   grant leave to amend even if no request to amend the pleading was

 2   made, unless it determines that the pleading could not possibly

 3   be cured by the allegation of other facts.”        Id. (internal

 4   citation omitted).    Accordingly, the Court grants Plaintiff one

 5   final opportunity to rectify the deficiencies identified above

 6   and to file an amended complaint, if he so chooses.

 7

 8                                II.    ORDER

 9        For the reasons set forth above, the Court GRANTS

10   Defendant’s Motion for Judgment on the Pleadings.         If Plaintiff

11   elects to amend his complaint, he shall file a First Amended

12   Complaint within twenty days (20) of this order.         Defendant’s

13   responsive pleading is due twenty days thereafter.

14        IT IS SO ORDERED.

15   Dated: September 10, 2021

16

17

18

19

20
21

22

23

24

25

26
27

28
                                          7
